DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner‘s Note

The examiner presents a proposed amendment which places the pending application in a condition for an allowance, the proposed amendment was discussed with Mr. Joseph Drish (registration #66,198) on 2/11/2021.  Applicant declines the proposed amendment.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
 
Response to Amendment

Acknowledgment is made that claims 1, 11 and 20 are amended. Claim 21 is cancelled.   Claim 24 is new. Claims 1-20 and 22-24 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 12/9/2020 have been fully considered.

Claim Rejection under 35 U.S.C. 103
Claims 1,2, 4-6, 8, 11, 12, 14-16, 18, 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) in view of Latypov et al. (US 2019/0335288), hereinafter Latypov and further in view of Thagadur Shivappa (US 2017/0295446).

Claim 1 has been amended as recited below:
“sending the at least one correction update message to the receiver device during streaming of a live event that generates the audio and video content visualized in the video rendering mode, wherein the at least one correction update message is configured to be used at the receiver device to retroactively adjust an audio rendering of the captured audio and video content within a time associated with a content creation latency, during the streaming of the content production stream of the live event.” (Emphasis added)


Claim 9
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) and Latypov (US 2019/0335288) in view of Thagadur Shivappa (US 2017/0295446) further in view of Kojo et al. (US 2009/0217166), hereinafter Kojo.

On page 15 of the Remarks, applicant argues that Kojo does not disclose or suggest “wherein the receiver device is further configured to continue a modification associated with a previous at least one correction update message in response to a determination that the at least one correction update message has not arrive.”

Applicant’s argument is persuasive, therefore, a new ground of rejection is made.

On page 15 of the Remarks, applicant asserts even if it was obvious to combine the references, they do not disclose or suggest all of the elements/features of the claims.  Applicant traverses the rational to combine the references because the examiner does not point to a teaching of Bejot or Latypov that suggests a motivation for 

Dependent Claims
Applicant argues the claims conditionally based on the arguments presented to their parent claims.  The response set forth above is applied to the arguments regarding the dependent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 11, 14-16, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) in view of Latypov et al. (US 2019/0335288), hereinafter Latypov and further in view of Meyers et al. (US 2018/0220166), hereinafter Meyers.

As for claim 1, Bejot teaches a method comprising:
capturing, with a low latency monitoring device, audio and video content visualized in a video rendering mode (paragraphs [0033]-[0034] describe a video stream and audio are captured by an AR device that comprises a camera and a microphone, the camera is construed as low latency monitoring device because it is adapted for low latency capturing of movements and the captured video stream is encoded and stored as a video file);
capturing at least one audio-related parameter associated with, at least in part, the audio and video content (paragraph [0034] describes audio is capture and stored as an audio file; paragraphs [0052] and [0055] describes a server receives captured files, applies enhancements or corrections to the audio);

determining a content production stream based on the captured content (paragraph [0054] describes the server composites the rendered AR objects with the captured real-word video and audio to create a high fidelity composite AR video).
Bejot fails to teach 
modifying the at least one audio-related parameter, wherein the at least one modified audio-related parameter is configured to modify, at least in part, the audio and video content;
sending the content production stream to a receiver device;
sending the at least one correction update message to the receiver device during streaming of a live event that generates an audio and video content visualized in a video rendering mode, wherein the at least one correction update message is configured to be used at the receiver device to retroactively adjust an audio rendering of the captured audio and video content within a time associated with a content creation latency, during the live streaming of a content production stream of the live event.
However, it is well known in the art, to adjust sound properties in an application of virtual reality, as evidenced by Latypov.

sending a content production stream to a receiver device (paragraph [0085] describes a recording and manipulation of sound properties, a user will hear the sounds with headphones).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Latypov for modifying audio properties of an immerse video. The teachings of Latypov, when implemented in the Bejot system, will allow one of ordinary skill in the art to create a virtual reality experience to users. One of ordinary skill in the art would be motivated to utilize the teachings of Latypov in the Bejot system in order to use 3d sound for orientation of a user on a remote target which allows users to localize a sound source in a virtual space which provides better experiences to the users partaking in a live event.
The combined system of Bejot and Latypov fails to teach sending the at least one correction update message to the receiver device during streaming of a live event that generates an audio and video content visualized in a video rendering mode, wherein the 
However, it is well known in the art, to audio signals to a user device, as evidenced by Myer.
Myer discloses sending the at least one correction update message to a receiver device during streaming of a live event that generates an audio and video content visualized in a video rendering mode (paragraph [0028] describes a live television production is captured, the capture media content includes video and audio data; paragraphs [0034] and [0037] describe changes made to the media content streams by a technical director and sent as control decisions that need to be time aligned to the media streams, to a time alignment and processing component, the streams are then mutually time aligned at the point of production which passes the live video to remote distribution nodes), wherein the at least one correction update message is configured to be used at the receiver device to retroactively adjust an audio rendering of the captured audio and video content within a time associated with a content creation latency, during the live streaming of a content production stream of the live event (paragraphs [0036]-[0037] describes the time alignment and processing component receives control decisions that need to be time aligned to the media streams and performs tight time alignment to the media streams; paragraphs [0040]-[0041] describe the change generates control sequences that are time stamped which are transmitted as control decisions, in order to manage the tight timings, delays need to be strictly 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Myer for modifying a video production. The teachings of Myer, when implemented in the Bejot and Latypov system, will allow one of ordinary skill in the art to minimize the time delay of a control signal. One of ordinary skill in the art would be motivated to utilize the teachings of Meyer in the Bejot and Latypov system in order to provide a live stream production with a minimum latency measured in milliseconds, as a result, the audiences/viewers have the perception that the video production happens in real time (Meyer: paragraphs [0041]-[0043]).

As for claim 4, the combined system of Bejot, Latypov and Meyers teaches wherein a virtual reality (VR) capture workflow associated with the content production stream is parallelized with a content capture curation workflow associated with the at least one correction update message (Bejot: paragraph [0023] describes during capture of the AR experience, the recorded data files are transmitted to the server which re-renders the AR objects, creates a re-rendered AR object file and composites the file with the real-word data, the server also adjusts the composited AR video).

As for claim 5, the combined system of Bejot, Latypov and Meyers teaches wherein the VR capture workflow includes at least one of stitching, encoding, or packetization (Bejot: paragraph [0033] describes the captured video stream is encoded).

As for claim 6, the combined system of Bejot, Latypov and Meyers teaches wherein capturing the at least one parameter modified in the video rendering mode further comprises:
capturing at least one of a parameter associated with an automatic position tracking with manual changes (Bejot: paragraph [0032] describes a positioning module retrieves positional information), a parameter associated with a volume of a sound source (Bejot: paragraph [0034] describes a microphone including an amplifier to capture vocal input), or a parameter associated with lighting in a region. 

As for claim 8, the combined system of Bejot, Latypov and Meyers teaches wherein the at least one correction update message includes at least one of a modification parameter (Bejot: paragraphs [0051] and [0054]-[0055] describe the server and the AR device apply corrections to the video file which includes white balance, coloring effects, audio equalization), a render-time effect, and a number of units.

As for claim 11, Bejot teaches an apparatus comprising: (Fig. 1B illustrated an AR device and a server):
at least one processor (paragraph [0062] describes a processor); and
at least one non-transitory memory including computer program code (paragraph [0063] and [0067] describes instructions that stored in non-transitory media), the at least one memory and the computer program code configured to, with at least one processor 
capture audio and video content visualized in a video rendering mode (paragraphs [0033]-[0034] describe a video stream and audio are captured by an AR device that comprises a camera and a microphone, the camera is construed as low latency monitoring device because it is adapted for low latency capturing of movements and the captured video stream is encoded and stored as a video file);
capture at least one audio-related parameter associated with, at least in part, the audio and video content (paragraph [0034] describes audio is capture and stored as an audio file; paragraphs [0052] and [0055] describes a server receives captured files, applies enhancements or corrections to the audio);
determine at least one correction update message based on the at least one modified audio-related parameter (paragraphs [0055] and [0057] describe the server re-renders and applies enhancements to a composite augmented reality (AR) video, for example, resolve audio frequency conflicts and creates a high fidelity recording of the virtual reality (VR) experience based captured user input and user-specific digital object data rendered during the VR experience);
determine a content production stream based on the captured content (paragraph [0054] describes the server composites the rendered AR objects with the captured real-word video and audio to create a high fidelity composite AR video).
Bejot fails to teach 

send the content production stream to a receiver device;
send the at least one correction update message to the receiver device during streaming of a live event that generates an audio and video content visualized in a video rendering mode, wherein the at least one correction update message is configured to be used at the receiver device to retroactively adjust an audio rendering of the captured audio and video content within a time associated with a content creation latency, during the live streaming of a content production stream of the live event.
However, it is well known in the art, to adjust sound properties in an application of virtual reality, as evidenced by Latypov.
Latypov discloses modify at least one audio-related parameter, wherein the at least one modified audio-related parameter is configured to modify, at least in part, audio and video content (paragraph [0085] describes a sound engine modifies properties of 3D sound e.g. sound attenuation by a sound source is removed from a listener and different calculating sound volume for left and right ears of a listener; other sound properties are also considered.  In addition, the sound engine change the sound volume of each sources based on the distance and on the user orientation towards each source. The 3D sound manipulation application is combined with reproduction of visual imager in the form of virtual reality or in separate cases by a panoramic or simple video);

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Latypov for modifying audio properties of an immerse video. The teachings of Latypov, when implemented in the Bejot system, will allow one of ordinary skill in the art to create a virtual reality experience to users. One of ordinary skill in the art would be motivated to utilize the teachings of Latypov in the Bejot system in order to use 3d sound for orientation of a user on a remote target which allows users to localize a sound source in a virtual space which provides better experiences to the users partaking in a live event.
The combined system of Bejot and Latypov fails to teach send at least one correction update message to the receiver device during streaming of a live event that generates an audio and video content visualized in a video rendering mode, wherein the at least one correction update message is configured to be used at the receiver device to retroactively adjust an audio rendering of the captured audio and video content within a time associated with a content creation latency, during the live streaming of a content production stream of the live event.
However, it is well known in the art, to audio signals to a user device, as evidenced by Myer.
Myer discloses send at least one correction update message to a receiver device during streaming of a live event that generates an audio and video content visualized in a video rendering mode (paragraph [0028] describes a live television 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Myer for modifying a video production. The teachings of Myer, when implemented in the Bejot and Latypov system, will allow one of ordinary skill in the art to minimize the time delay of a control signal. One of ordinary skill in the art would be motivated to utilize the teachings of Meyer in the Bejot and Latypov system in order to provide a live stream production with a minimum latency measured in milliseconds, as a result, the audiences/viewers have the 

As for claims 14, 15, 16 and 18.  These claims are system claims of claims 4, 5, 6 and 8, respectively.  Claims 14, 15 and 18 contain similar limitations of that of claims 4, 5, 6 and 8, respectively.  Therefore, claims 14, 15, 16 and 18 are rejected for the same reasons given to claims 4, 5, 6 and 8, respectively.

As for claim 20, claim 20 is computer program product claim of system claim 11.  Claim 20 contains similar limitations as that of claim 11.  Claim 20 is rejected for the same reason given to claim 11.

Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) and Latypov (US 2019/0335288) in view of Meyers (US 2018/0220166) and further in view of Thagadur Shivappa (US 2017/0295446).

As for claim 2, the combined system of Bejot, Latypov and Meyers teaches wherein the video rendering mode comprises an augmented reality (AR) mode and capturing content visualized in the video rendering mode further comprises (Bejot: paragraph [0018] describes an AR experience is captured using a 360-degree camera; paragraph [0024] describes the server re-renders AR objects of the AR experience and creates a high fidelity video recording of the AR experience):

The combined system of Bejot, Latypov and Meyers fails to teach wherein content visualized in an AR mode is captured at a shorter delay than content in a content production stream.
However, it is well known in the art, to have low delay content to modify video stream, as evidenced by Thagadur Shivappa.
Thagadur Shivappa discloses wherein content visualized in an AR mode is captured at a shorter delay than content in a content production stream (paragraphs [0020]-[0021] describe an audio processing device is integrated in an augmented reality system and the audio processing device estimates a 10 ms latency in an output spatialized audio signal and makes a prediction of where the user’s head will be 10 ms into the future).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Thagadur Shivappa for having an audio output that has low delay time. The teachings of Thagadur Shivappa, when implemented in the Bejot, Latypov and Meyers system, will allow one of ordinary skill in the art to manipulate data received from a capturing device. One of ordinary skill in the art would be motivated to utilize the teachings of Thagadur Shivappa in the Bejot, Latypov and Meyers system in order to prevent or reduce a likelihood of an audio output 

As for claim 22, the combined system of Bejot, Latypov and Meyers teaches all the limitation set forth above except wherein modifying of at least one audio-related parameter occurs during monitoring of a content for VR live streaming.
However, it is well known in the art, to adjust audio’s parameter before providing the audio output to an audio device, as evidenced by Thagadur Shivappa.
Thagadur Shivappa discloses wherein modifying of at least one audio-related parameter occurs during monitoring of a content for VR live streaming (paragraphs [0020] describes an audio processing device is integrated in a VR system to provide a virtual reality content to a user, the audio processing device generates an output spatialized audio signal for the user).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Thagadur Shivappa for modifying audio outputs by an audio device. The teachings of Thagadur Shivappa, when implemented in the Bejot, Latypov and Meyers system, will allow one of ordinary skill in the art to generate an output spatialized audio signal based on predicted position data. One of ordinary skill in the art would be motivated to utilize the teachings of in the Bejot, Latypov and Meyers system in order to provide three-dimensional audio outputs that enable a user to perceive a direction or a distance of sounds in a 3D audio space relative to a location of the user, either in a game, other virtual reality environment or in reality (Thagadur Shivappa: paragraph [0020]).

As for claim 12.  The claim is a system claim of claim 2.  Claim 12 contains similar limitations of that of claim 2.  Therefore, claim 12 is rejected for the same reasons given to claim 2.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) and Latypov (US 2019/0335288) in view of Meyers (US 2018/0220166) further in view of Zander et al. (US 2013/0321670), hereinafter Zander.

As for claim 3, the combined system of Bejot, Latypov and Meyers teaches the low latency monitoring device (Bejot: paragraph [0018] describes a 360-degree camera)
The combined system of Bejot, Latypov and Meyers fails to teach wherein a monitoring function induced delay associated with a low latency monitoring device is masked from a receiver device.
However, it is well known in the art, to reduce delay from an image capture device, as evidenced by Zander.
Zander discloses wherein a monitoring function induced delay associated with a low latency monitoring device is masked from a receiver device (paragraphs [0022]-[0023] describes time delay comes from a capture device is further reduced; paragraph [0086] describes a processing device receives an image from the image capturing device).
One of ordinary skill in the art at before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Zander for 

As for claim 13, claim 13 contains similar limitations of that of claim 3, therefore, claim 13 is rejected for the same reason given to claim 3.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) and Latypov (US 2019/0335288) in view of Meyer (US 2018/0220166) further in view of Newman (US 2018/0040164).

As for claim 7, the combined system of Bejot, Latypov and Meyers teaches all the limitations set forth above except wherein at least one correction update message is included in at least one of a Session Initiation Protocol (SIP) INFO message, real time control transport protocol (RTCP) APP packet, or a separate render update metadata stream.
However, it is well known in the art, to include an update message in a metadata, as evidenced by Newman.
Newman discloses wherein at least one correction update message is included in at least one of a Session Initiation Protocol (SIP) INFO message, real time control transport protocol (RTCP) APP packet, or a separate render update metadata stream 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Newman for using metadata in a content to augment other content. The teachings of Newman, when implemented in the Bejot, Latypov and Meyers system, will allow one of ordinary skill in the art to provide information related to augmentation of a content. One of ordinary skill in the art would be motivated to utilize the teachings of Newman in the Bejot, Latypov and Meyers system in order to provide data associated with a change in a content to enhance content quality.

As for claim 17, the claim contain similar limitations of that of claim 7.  Therefore, claim 17 is rejected for the same reason given to claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) and Latypov (US 2019/0335288) in view of Meyers (US 2018/0220166) further in view of Jeong et al. (US 2018/0199094), hereinafter Jeong.

As for claim 9, the combined system of Bejot, Latypov and Meyers teaches all the limitations set forth above except wherein a receiver device is further configured to continue a modification associated with a previous at least one correction update message in response to a determination that the at least one correction update message has not arrived.

Jeong discloses wherein a receiver device is further configured to continue a modification associated with a previous at least one correction update message in response to a determination that the at least one correction update message has not arrived (paragraph [0129] describes a decoding time stamp indicates when each frame will be decoded i.e. correction update message; paragraphs [0138]-[0139] describe a playback switch time is associated with a subsequent time for a second stream, when the playback switch time has not arrived, a decoding process performed on a first stream is continued).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jeong for continuing decoding a first stream while waiting for a next stream. The teachings of Jeong when implemented in the Bejot, Latypov and Meyers system, will allow one of ordinary skill in the art to avoid mixing of streams that are stored in a buffer without a predetermined order. One of ordinary skill in the art would be motivated to utilize the teachings of Jeong in the Bejot, Latypov and Meyers system in order to ensure that the process of decoding streams is an ongoing process.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) and Latypov (US 2019/0335288) in view of Meyers (US 2018/0220166) further in view of Srinivasan et al. (US 2018/0302659), hereinafter Srinivasan.

As for claim 10, the combined system of Bejot, Latypov and Meyers teaches all the limitations set forth above except wherein sending an at least one correction update message further comprises:
sending the at least one correction update message in response to a request associated with a receiver device.
However, it is well known in the art, to send an instruction to edit a video in response to a request, as evidenced by Srinivasan. 
Srinivasan discloses wherein sending an at least one correction update message further comprises:
sending the at least one correction update message in response to a request associated with a receiver device (paragraph [0054] describes an online system transmits instructions for modifying an obtained video data corresponding to a request to a client device and the client device modifies the video by performing the modification corresponding to the instruction).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Srinivasan for sending instructions for modifying a video in response to a request. The teachings of Srinivasan when implemented in the Bejot, Latypov and Meyers system, will allow one of ordinary skill in the art to edit video content based on instruction received from a device. One of ordinary skill in the art would be motivated to utilize the teachings of Srinivasan in the Bejot, Latypov and Meyers system in order to ensure the video is edited according to instructions.

As for claim 19, claim 19 contains similar limitations of that of claim 10, therefore, claim 19 is rejected for the same reason given to claim 10.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) and Latypov (US 2019/0335288) in view of Meyers (US 2018/0220166) further in view of Robinson (US 2017/0078823).

As for claim 23, the combined system of Bejot, Latypov and Meyers teaches all the limitations set forth above except wherein modifying of at least one audio-related parameter is performed manually by a content creator, based on one or more requirements of the content creator.
However, it is well known in the art, to have a content creator to modify parameters of sound, as evidenced by Robinson.
Robinson discloses wherein modifying of at least one audio-related parameter is performed manually by a content creator, based on one or more requirements of the content creator (paragraph [0039] describes a sound creator tunes the sound according to his liking based on certain criteria).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Robinson for having sound creator to tune properties associated with sound. The teachings of Robinson when implemented in the Bejot, Latypov and Meyers system, will allow one of ordinary skill in the art to edit audio based on certain criteria. One of ordinary skill in the art would be .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bejot (US 2018/0124370) and Latypov (US 2019/0335288) in view of Meyers (US 2018/0220166) further in view of Angelova et al. (US 2017/0323018), hereinafter Angelova.

As for claim 24, the combined system of Bejot and Latypov teaches all the limitations set forth above except wherein a time associated with a content creation latency is a time between a creation and playback of a content production stream, and comprises:
difference between a content creation time and a content capture time;
a difference between a content delivery time and the content capture time; and
a difference between a content playback time and the content delivery time.
However, it is well known in the art, to minimize the delay between an actual live event and a controlled content capture, as evidenced by Myers.
Myers discloses wherein a time associated with a content creation latency is a time between a creation and playback of a content production stream, and comprises:
a difference between a content creation time and a content capture time (Meyers: paragraph [0042]-[0043] describe if a time delay of the control signals can be minimized, then the remaining delay periods in the production chain become irrelevant from the end users and operators’ perspective; the high speed proxy signals of the 
a difference between a content delivery time and the content capture time (paragraph [0042] describes as long as the timing phase for all media is coherent then each individual will consume the content as if in real time; paragraphs [0049]-[0050] describe captured media content is transmitted as low latency data streams to a technical director which makes editorial command decisions that can be transmitted to a time alignment device to perform tight time alignment and distribute a final production of the broadcast).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Myer for modifying a video production. The teachings of Myer, when implemented in the Bejot and Latypov system, will allow one of ordinary skill in the art to minimize the time delay of a control signal. One of ordinary skill in the art would be motivated to utilize the teachings of Meyer in the Bejot and Latypov system in order to provide a live stream production with a minimum latency measured in milliseconds, as a result, the audiences/viewers have the perception that the video production happens in real time (Meyer: paragraphs [0041]-[0043]).
The combined system of Bejot, Latypov and Meyers fails to teach a difference between a content playback time and the content delivery time.

Angelova discloses 
a difference between a content playback time and the content delivery time (paragraph [0051] describes a calculation of a time difference between a time record of a multimedia content to a playback time of the delivered multimedia content on a client device, and a comparison of the time difference to a temporal window size threshold).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Angelova for providing a multimedia content based on a temporal window threshold. The teachings of Angelova, when implemented in the Bejot, Latypov and Meyers system, will allow one of ordinary skill in the art to minimize the time delay of a media content. One of ordinary skill in the art would be motivated to utilize the teachings of Angelova in the Bejot, Latypov and Meyers system in order to identify product associated with items of content and retrieve from data storage, an identification of a search request within a predetermined temporal window of playback of the content item (Angelova: paragraph [0008]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benzaia et al. (US 2013/0279886) teach media recorder that selects when to record media content that is available at multiple times
Azuolas et al. (US 2020/0162796) teach methods for scalable low latency viewing of integrated broadcast commentary and event video streams of live events
Kerdranvat et al. (US 2019/0116395) teach synchronizing audio and video signals rendered on different devices


Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/L. T. N/
Examiner, Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459